Exhibit 10.6
LEAP WIRELESS INTERNATIONAL, INC.
2004 STOCK OPTION, RESTRICTED STOCK AND
DEFERRED STOCK UNIT PLAN
RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
     Leap Wireless International, Inc. (the “Company”), pursuant to its 2004
Stock Option, Restricted Stock and Deferred Stock Unit Plan (the “Plan”), hereby
grants to the holder listed below (“Holder”), the right to purchase the number
of shares of the Company’s Common Stock set forth below (the “Shares”) at the
purchase price set forth below. This Restricted Stock award is subject to all of
the terms and conditions as set forth herein and in the Restricted Stock Award
Agreement attached hereto as Exhibit A (the “Restricted Stock Agreement”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Restricted Stock Agreement.

     
Holder:
  Walter Z. Berger
 
   
Award Number:
  RS001125
 
   
Grant Date:
  June 23, 2008
 
   
Purchase Price per Share:
  $0.0001 per share
 
   
Total Number of Shares of Restricted Stock:
  20,000 
 
   
Vesting Schedule:
  The Shares shall be released from the Company’s Repurchase Option set forth in
Section 3.1 of the Restricted Stock Agreement on the dates and in the amounts
indicated in Exhibit B to this Grant Notice.

By his or her signature and the Company’s signature below, Holder agrees to be
bound by the terms and conditions of the Plan, the Restricted Stock Agreement
and this Grant Notice. Holder has reviewed the Restricted Stock Agreement, the
Plan and this Grant Notice in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice and fully understands
all provisions of this Grant Notice, the Restricted Stock Agreement and the
Plan. Holder hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator of the Plan upon any questions
arising under the Plan, this Grant Notice or the Restricted Stock Agreement. If
Holder is married, his or her spouse has signed the Consent of Spouse attached
to this Grant Notice as Exhibit C.

              LEAP WIRELESS INTERNATIONAL, INC.   HOLDER:
 
           
By:
  /s/ S. Douglas Hutcheson   By:   /s/ Walter Z. Berger
 
           
Print Name:
  S. Douglas Hutcheson   Print Name:   Walter Z. Berger
 
           
Title:
  President & CEO   Title:    
 
           
Address:
  10307 Pacific Center Court   Address:    
 
           
 
  San Diego, California 92121        
 
           

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to the Restricted Stock Award Grant Notice (“Grant Notice”) to
which this Restricted Stock Award Agreement (this “Agreement”) is attached, Leap
Wireless International, Inc. (the “Company”) has granted to Holder the right to
purchase the number of shares of Restricted Stock under the Company’s 2004 Stock
Option, Restricted Stock and Deferred Stock Unit Plan (the “Plan”) indicated in
the Grant Notice.
ARTICLE I
GENERAL
     1.1 Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
     1.2 Incorporation of Terms of Plan. The Shares are subject to the terms and
conditions of the Plan which are incorporated herein by reference.
ARTICLE II
GRANT OF RESTRICTED STOCK
     2.1 Grant of Restricted Stock. In consideration of Holder’s past and/or
continued employment with or service to the Company or its Subsidiaries and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company irrevocably grants to Holder
the right to purchase the number of shares of Common Stock set forth in the
Grant Notice (the “Shares”), upon the terms and conditions set forth in the Plan
and this Agreement.
     2.2 Purchase Price. The purchase price of the Shares shall be as set forth
in the Grant Notice, without commission or other charge. The payment of the
purchase price shall be paid by cash or check.
     2.3 Issuance of Shares. The issuance of the Shares under this Agreement
shall occur at the principal office of the Company simultaneously with the
execution of this Agreement by the parties or on such other date as the Company
and Holder shall agree (the “Issuance Date”). Subject to the provisions of
Article IV below, on the Issuance Date, the Company shall issue the Shares
(which shall be issued in Holder’s name).
     2.4 Conditions to Issuance of Stock Certificates. The Shares, or any
portion thereof, may be either previously authorized but unissued shares or
issued shares which have then been reacquired by the Company. Such Shares shall
be fully paid and nonassessable. The Company

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

A-1



--------------------------------------------------------------------------------



 



shall not be required to issue or deliver any Shares prior to fulfillment of all
of the following conditions:
          (a) The admission of such Shares to listing on all stock exchanges on
which such Common Stock is then listed; and
          (b) The completion of any registration or other qualification of such
shares under any state or federal law or under rulings or regulations of the
Securities and Exchange Commission or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; and
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and
          (d) The lapse of such reasonable period of time following the Issuance
Date as the Administrator may from time to time establish for reasons of
administrative convenience; and
          (e) The receipt by the Company of full payment for such Shares,
including payment of any applicable withholding tax, which in the discretion of
the Administrator may be in the form of consideration used by Holder to pay for
such Shares, subject to Section 10.4 of the Plan.
     2.5 Rights as Stockholder. Except as otherwise provided herein, upon
delivery of the Shares to the escrow holder pursuant to Article IV, Holder shall
have all the rights of a stockholder with respect to said Shares, subject to the
restrictions herein, including the right to vote the Shares and to receive all
dividends or other distributions paid or made with respect to the Shares;
provided, however, that any and all cash dividends paid on such Shares and any
and all shares of Common Stock, capital stock or other securities received by or
distributed to Holder with respect to the Shares as a result of any stock
dividend stock split, reverse stock split, recapitalization, combination,
reclassification, or similar change in the capital structure of the Company
shall also be subject to the Repurchase Option (as defined in Section 3.1 below)
and the restrictions on transfer in Section 3.4 below until such restrictions on
the underlying Shares lapse or are removed pursuant to this Agreement.
ARTICLE III
RESTRICTIONS ON SHARES
     3.1 Repurchase Option. Subject to the provisions of Section 3.2 below, if
Holder has a Termination of Employment, Termination of Directorship or
Termination of Consultancy, as applicable, before all of the Shares are released
from the Company’s Repurchase Option (as defined below), the Company shall, upon
the date of such Termination (as reasonably fixed and determined by the
Company), have an irrevocable, exclusive option, but not the obligation, for a
period of sixty (60) days, commencing ninety (90) days after the date Holder has
a Termination of Employment, Termination of Directorship or Termination of
Consultancy, as applicable, to

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

A-2



--------------------------------------------------------------------------------



 



repurchase all or any portion of the Unreleased Shares (as defined below in
Section 3.3) at such time (the “Repurchase Option”) at the original cash
purchase price per share (the “Repurchase Price”). The Repurchase Option shall
lapse and terminate one hundred fifty (150) days after Holder has a Termination
of Employment, Termination of Directorship or Termination of Consultancy, as
applicable. The Repurchase Option shall be exercisable by the Company by written
notice to Holder or Holder’s executor (with a copy to the escrow agent appointed
pursuant to Section 4.1 below) and shall be exercisable, at the Company’s
option, by delivery to Holder or Holder’s executor with such notice of a check
in the amount of the Repurchase Price times the number of Shares to be
repurchased (the “Aggregate Repurchase Price”). Upon delivery of such notice and
the payment of the Aggregate Repurchase Price, the Company shall become the
legal and beneficial owner of the Shares being repurchased and all rights and
interests therein or relating thereto, and the Company shall have the right to
retain and transfer to its own name the number of Shares being repurchased by
the Company. In the event the Company repurchases any Shares under this
Section 3.1, any dividends or other distributions paid on such Shares and held
by the escrow agent pursuant to Section 4.1 and the Joint Escrow Instructions
shall be promptly paid by the escrow agent to the Company.
     3.2 Release of Shares from Repurchase Restriction. Subject to Section 3.1
above, the Shares shall be released from the Company’s Repurchase Option as
indicated in Exhibit B to the Grant Notice. Any of the Shares released from the
Company’s Repurchase Option shall thereupon be released from the restrictions on
transfer under Section 3.4. In the event any of the Shares are released from the
Company’s Repurchase Option, any dividends or other distributions paid on such
Shares and held by the escrow agent pursuant to Section 4.1 and the Joint Escrow
Instructions shall be promptly paid by the escrow agent to Holder.
     3.3 Unreleased Shares. Any of the Shares which, from time to time, have not
yet been released from the Company’s Repurchase Option are referred to herein as
“Unreleased Shares.”
     3.4 Restrictions on Transfer. Unless otherwise permitted by the
Administrator pursuant to the Plan, no Unreleased Shares or any dividends or
other distributions thereon or any interest or right therein or part thereof,
shall be liable for the debts, contracts or engagements of Holder or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.
ARTICLE IV
ESCROW OF SHARES
     4.1 Escrow of Shares. To insure the availability for delivery of Holder’s
Unreleased Shares upon repurchase by the Company pursuant to the Repurchase
Option under Section 3.1, Holder hereby appoints the Secretary of the Company,
or any other person designated by the Administrator as escrow agent, as his or
her attorney-in-fact to assign and transfer unto the Company, such Unreleased
Shares, if any, repurchased by the Company pursuant to the

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

A-3



--------------------------------------------------------------------------------



 



Repurchase Option pursuant to Section 3.1 and any dividends or other
distributions thereon, and shall, upon execution of this Agreement, deliver and
deposit with the Secretary of the Company, or such other person designated by
the Administrator, any share certificates representing the Unreleased Shares,
together with the stock assignment duly endorsed in blank, attached to the Grant
Notice as Exhibit D to the Grant Notice. The Unreleased Shares and stock
assignment shall be held by the Secretary of the Company, or such other person
designated by the Administrator, in escrow, pursuant to the Joint Escrow
Instructions of the Company and Holder attached as Exhibit E to the Grant
Notice, until the Company exercises its Repurchase Option as provided in Section
3.1, until such Unreleased Shares are released from the Company’s Repurchase
Option, or until such time as this Agreement no longer is in effect. Upon
release of the Unreleased Shares, the escrow agent shall deliver to Holder the
certificate or certificates representing such Shares in the escrow agent’s
possession belonging to Holder in accordance with the terms of the Joint Escrow
Instructions attached as Exhibit E to the Grant Notice, and the escrow agent
shall be discharged of all further obligations hereunder; provided, however,
that the escrow agent shall nevertheless retain such certificate or certificates
as escrow agent if so required pursuant to other restrictions imposed pursuant
to this Agreement. If the Shares are held in book entry form, then such entry
will reflect that the Shares are subject to the restrictions of this Agreement.
If any dividends or other distributions are paid on the Unreleased Shares held
by the escrow agent pursuant to this Section 4.1 and the Joint Escrow
Instructions, such dividends or other distributions shall also be subject to the
restrictions set forth in this Agreement and held in escrow pending release of
the Unreleased Shares with respect to which such dividends or other
distributions were paid from the Company’s Repurchase Option.
     4.2 Transfer of Repurchased Shares. Holder hereby authorizes and directs
the Secretary of the Company, or such other person designated by the
Administrator, to transfer the Unreleased Shares as to which the Repurchase
Option has been exercised from Holder to the Company.
     4.3 No Liability for Actions in Connection with Escrow. The Company, or its
designee, shall not be liable for any act it may do or omit to do with respect
to holding the Shares in escrow and while acting in good faith and in the
exercise of its judgment.
ARTICLE V
OTHER PROVISIONS
     5.1 Adjustment for Stock Split. In the event of any stock dividend, stock
split, reverse stock split, recapitalization, combination, reclassification, or
similar change in the capital structure of the Company, the Administrator shall
make appropriate and equitable adjustments in the Unreleased Shares subject to
the Repurchase Option and the number of Shares, consistent with any adjustment
under Section 10.3 of the Plan. The provisions of this Agreement shall apply, to
the full extent set forth herein with respect to the Shares, to any and all
shares of capital stock or other securities which may be issued in respect of,
in exchange for, or in substitution of the Shares, and shall be appropriately
adjusted for any stock dividends, splits, reverse splits, combinations,
recapitalizations and the like occurring after the date hereof.

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

A-4



--------------------------------------------------------------------------------



 



     5.2 Taxes. Holder has reviewed with Holder’s own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by the Grant Notice and this Agreement. Holder is
relying solely on such advisors and not on any statements or representations of
the Company or any of its agents. Holder understands that Holder (and not the
Company) shall be responsible for Holder’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.
Holder understands that Holder will recognize ordinary income for federal income
tax purposes under Section 83 of the Code. Holder understands that Holder may
elect to be taxed for federal income tax purposes at the time the Shares are
purchased rather than as and when the Repurchase Option lapses by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days from the date of purchase. A form of election under
Section 83(b) of the Code is attached to the Grant Notice as Exhibit F.
     HOLDER ACKNOWLEDGES THAT IT IS HOLDER’S SOLE RESPONSIBILITY AND NOT THE
COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF HOLDER
REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HOLDER’S
BEHALF
     5.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Holder is subject to Section 16 of
the Exchange Act, the Plan, the Shares and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
     5.4 Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Holder, the Company and all other interested persons.
No member of the Administrator shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan,
this Agreement or the Shares. In its absolute discretion, the Board may at any
time and from time to time exercise any and all rights and duties of the
Administrator under the Plan and this Agreement.
     5.5 Restrictive Legends and Stop-Transfer Orders.
          (a) Any share certificate(s) evidencing the Shares issued hereunder
shall be endorsed with the following legend and any other legend required by any
applicable federal and state securities laws:
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF REPURCHASE
IN FAVOR OF THE COMPANY AND MAY BE TRANSFERRED ONLY IN ACCORDANCE WITH THE TERMS
OF A RESTRICTED STOCK AWARD AGREEMENT BETWEEN THE COMPANY

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

A-5



--------------------------------------------------------------------------------



 



AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY.
          (b) Holder agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.
          (c) The Company shall not be required: (i) to transfer on its books
any shares of Common Stock that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement, or (ii) to treat as owner
of such shares of Common Stock or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom such shares shall have been so
transferred.
     5.6 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company, and any notice to be given to Holder shall be addressed to Holder at
the address given beneath Holder’s signature on the Grant Notice. By a notice
given pursuant to this Section 5.6, either party may hereafter designate a
different address for notices to be given to that party. Any notice shall be
deemed duly given when sent via email or when sent by certified mail (return
receipt requested) and deposited (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service.
     5.7 Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     5.8 Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware without regard
to conflicts of laws thereof. Should any provision of this Agreement be
determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.
     5.9 Conformity to Securities Laws. Holder acknowledges that the Plan is
intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated by the Securities and Exchange Commission thereunder, and state
securities laws and regulations. Notwithstanding anything herein to the
contrary, the Plan shall be administered, and the Shares are to be issued, only
in such a manner as to conform to such laws, rules and regulations. To the
extent permitted by applicable law, the Plan and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
     5.10 Amendments. This Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by Holder and by a duly authorized
representative of the Company.
     5.11 No Employment Rights. If Holder is an Employee, nothing in the Plan or
this Agreement shall confer upon Holder any right to continue in the employ of
the Company or any

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

A-6



--------------------------------------------------------------------------------



 



Subsidiary or shall interfere with or restrict in any way the rights of the
Company and its Subsidiaries, which are expressly reserved, to discharge Holder
at any time for any reason whatsoever, with or without cause, except to the
extent expressly provided otherwise in a written agreement between the Company
and Holder.
     5.12 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Holder and his or her heirs, executors, administrators, successors and assigns.

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

A-7



--------------------------------------------------------------------------------



 



EXHIBIT B
TO RESTRICTED STOCK AWARD GRANT NOTICE
VESTING PROVISIONS
     Capitalized terms used in this Exhibit B and not defined below shall have
the meanings given them in the Agreement to which this Exhibit B is attached.
     1. Time-Based Vesting. Subject to any accelerated vesting pursuant to
paragraph 2 below, and the other provisions of the Grant Notice and the
Restricted Stock Agreement, the Unreleased Shares shall be released from the
Company’s Repurchase Option in accordance with the following schedule:

      Percentage of the Total Shares Subject to   Release Date this Restricted
Stock Agreement that are     Released    
50% of the Total Number of Shares Subject to this Restricted Stock Agreement
  Third Anniversary of the Grant Date
 
   
50% of the Total Number of Shares Subject to this Restricted Stock Agreement
  Fourth Anniversary of the Grant Date

     2. Change in Control Accelerated Vesting.
          (a) Termination of Employment in the Event of a Change in Control. In
the event of a Change in Control that occurs following Holder’s completion of at
least 18 months of continuous employment with the Company or any Subsidiary, if
Holder has a Termination of Employment by reason of discharge by the Company
other than for Cause (as defined below), or by reason of resignation by Holder
for Good Reason (as defined below), during the period commencing ninety
(90) days prior to such Change in Control and ending twelve (12) months after
such Change in Control, then the remaining Unreleased Shares shall be released
from the Company’s Repurchase Option on the date of Holder’s Termination of
Employment (or, if later, immediately prior to the date of the occurrence of
such Change in Control).
          (b) Definitions of Cause and Good Reason. For purposes of this
Exhibit B, the terms “Cause” and “Good Reason” shall have the meanings given to
such terms in the Holder’s employment agreement with the Company in effect on
the Grant Date and if Holder does not have an employment agreement or Holder’s
employment agreement does not include definitions of “Cause” and “Good Reason”,
the terms shall be defined for purposes of this Exhibit B as follows:
          (i) “Cause” shall mean termination of Holder’s employment by the
Company (or any Parent or Subsidiary or any successor thereof) for any one or
more of the following occurrences: (A) Holder’s material breach of any provision
of the Employee Confidentiality and Invention Assignment Agreement or any other
agreement

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

B-1



--------------------------------------------------------------------------------



 



between Holder and the Company (or any Parent or Subsidiary or any successor
thereof), after a written notice from the Company is delivered to Holder
describing Holder’s breach and Holder is afforded a period of at least thirty
(30) days to correct the breach and fails to do so within such period;
(B) Holder’s conviction by, or entry of a plea of guilty or nolo contendere in,
a court of competent and final jurisdiction for (i) any felony, or (ii) other
illegal conduct (other than minor traffic violations) that is likely to inflict
or has inflicted material injury on the business of the Company (or any Parent
or Subsidiary or any successor thereof); (C) Holder’s commission of an act of
fraud, embezzlement or dishonesty, whether prior to or subsequent to the date
hereof upon the Company (or any Parent or Subsidiary or any successor thereof);
(D) Holder’s willful neglect of or willful failure to substantially perform
(i) Holder’s duties with the Company (or any Parent or Subsidiary or any
successor thereof) or (ii) the lawful and reasonable directions of the Board of
Directors of the Company (or any Parent or Subsidiary or any successor thereof
which employs Holder or for which Holder serves as an officer) or of the
individual to whom Holder reports (other than any such neglect or failure
occurring after Holder’s issuance of a notice of termination for Good Reason),
after a written notice from the Company is delivered to Holder describing
Holder’s neglect or failure to perform and Holder is afforded a period of at
least thirty (30) days to correct the neglect or failure to perform and fails to
do so within such period; or (E) Holder’s gross misconduct affecting or material
violation of any duty of loyalty to the Company (or any Parent or Subsidiary or
any successor thereof).
          (ii) “Good Reason” shall mean, without Holder’s express written
consent, the occurrence of any of the following circumstances: (A) a material
diminution in Holder’s authority, duties or responsibilities with the Company
(or any Parent or Subsidiary or any successor thereof), including, without
limitation, the continuous assignment to Holder of any duties materially
inconsistent with Holder’s position with the Company (or any Parent or
Subsidiary or any successor thereof), or a material negative change in the
nature or status of Holder’s responsibilities or the conditions of Holder’s
employment with the Company (or any Parent or Subsidiary or any successor
thereof); (B) a material diminution in Holder’s annualized cash and benefits
compensation opportunity, which shall include Holder’s base compensation,
Holder’s annual target bonus opportunity and Holder’s aggregate employee
benefits, as in effect on the Grant Date as the same may be increased from time
to time thereafter; (C) a material change in the geographic location at which
Holder must perform his or her duties (and the Company and Holder agree that any
involuntary relocation of the Company’s offices (or the offices of any Parent or
Subsidiary or any successor thereof) at which Holder is principally employed to
a location more than sixty (60) miles from such location would constitute a
material change); or (D) a material breach by the Company (or any Parent or
Subsidiary or any successor thereof) of its obligations to Holder under a
written severance agreement that expressly provides that Holder’s resignation of
employment with the Company (or any Parent or Subsidiary thereof) following a
material breach of such written severance agreement constitutes a resignation of
employment for “Good Reason” thereunder.

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

B-2



--------------------------------------------------------------------------------



 



Holder’s right to terminate employment with the Company (or any Parent or
Subsidiary or any successor thereof) pursuant to this subparagraph shall not be
affected by Holder’s incapacity due to physical or mental illness. Holder’s
continued employment with the Company (or any Parent or Subsidiary or any
successor thereof) shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.
Holder must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Holder’s written consent within
ninety (90) days of the initial occurrence of such event or condition. The
Company (or any Parent or Subsidiary or any successor thereof) shall have a
period of thirty (30) days to cure such event or condition after receipt of
written notice of such event or condition from Holder. Holder must resign for
Good Reason within one (1) year following the initial existence of the event or
condition constituting Good Reason.
          (c) Condition to Release of Shares. The release of Unreleased Shares
from the Company’s Repurchase Option pursuant to subparagraph 2(a) shall be
conditioned on Holder’s delivery to the Company of an executed General Release
substantially in the form attached as Exhibit G to the Grant Notice (which
General Release shall be subject to revision from time-to-time by the Company
due to, among other things, changing legal and regulatory requirements) and the
Holder’s non-revocation of such General Release during the time period for such
revocation set forth therein.
     3. Limit on Release of Shares. In no event will more than 100% of the
Unreleased Shares be released from the Company’s Repurchase Option pursuant to
the provisions of this Exhibit B.

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

B-3



--------------------------------------------------------------------------------



 



EXHIBIT C
TO RESTRICTED STOCK AWARD GRANT NOTICE
CONSENT OF SPOUSE
     I,                                         , spouse of
                    , have read and approve the foregoing Agreement. In
consideration of issuing to my spouse the shares of the common stock of Leap
Wireless International, Inc. set forth in the Agreement, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in said Agreement or any shares of the common stock of Leap
Wireless International, Inc. issued pursuant thereto under the community
property laws or similar laws relating to marital property in effect in the
state of our residence as of the date of the signing of the foregoing Agreement.

     
Dated:                     ,      
   
 
   
 
  Signature of Spouse

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
TO RESTRICTED STOCK AWARD GRANT NOTICE
STOCK ASSIGNMENT
     FOR VALUE RECEIVED, the undersigned,                     , hereby sells,
assigns and transfers unto LEAP WIRELESS INTERNATIONAL, INC., a Delaware
corporation,                     shares of the Common Stock of LEAP WIRELESS
INTERNATIONAL, INC., a Delaware corporation, standing in its name of the books
of said corporation represented by Certificate No.       herewith and do hereby
irrevocably constitute and appoint                                          to
transfer the said stock on the books of the within named corporation with full
power of substitution in the premises.
     This Stock Assignment may be used only in accordance with the Restricted
Stock Award Agreement between LEAP WIRELESS INTERNATIONAL, INC. and the
undersigned dated                     ,      .

     
Dated:                     ,      
   
 
   
 
  [Name of Holder]

     INSTRUCTIONS: Please do not fill in the blanks other than the signature
line. The purpose of this assignment is to enable the Company to exercise its
“Repurchase Option,” as set forth in the Restricted Stock Award Agreement,
without requiring additional signatures on the part of Holder.

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
TO RESTRICTED STOCK AWARD GRANT NOTICE
JOINT ESCROW INSTRUCTIONS
                    ,      
Secretary
Leap Wireless International, Inc.
10307 Pacific Center Court
San Diego, California 92121
Ladies and Gentlemen:
     As escrow agent (the “Escrow Agent”) for both Leap Wireless International,
Inc., a Delaware corporation (the “Company”), and the undersigned recipient of
stock of the Company (the “Holder”), you are hereby authorized and directed to
hold in escrow the documents delivered to you pursuant to the terms of that
certain Restricted Stock Award Agreement (“Agreement”) between the Company and
the undersigned (the “Escrow”), including the stock certificate and the
Assignment in Blank, in accordance with the following instructions:
     1. In the event the Company and/or any assignee of the Company (referred to
collectively for convenience herein as the “Company”) exercises the Company’s
Repurchase Option as defined in the Agreement), the Company shall give to the
Holder and you a written notice specifying the number of shares of stock to be
purchased, the purchase price and the time for a closing hereunder at the
principal office of the Company. The Holder and the Company hereby irrevocably
authorize and direct you to close the transaction contemplated by such notice in
accordance with the terms of said notice.
     2. As of the date of closing of the repurchase indicated in such notice,
you are directed (a) to date the stock assignments necessary for the repurchase
and transfer in question, (b) to fill in the number of shares being repurchased
and transferred, and (c) to deliver the same, together with the certificate
evidencing the shares of stock to be repurchased and transferred, to the Company
or its assignee.
     3. Holder irrevocably authorizes the Company to deposit with you any
certificates evidencing shares of stock to be held by you hereunder and any
additions and substitutions to said shares as defined in the Agreement. Holder
does hereby irrevocably constitute and appoint you as Holder’s attorney-in-fact
and agent for the term of this escrow to execute with respect to such securities
all documents necessary or appropriate to make such securities negotiable and to
complete any transaction herein contemplated, including but not limited to the
filing with any applicable state blue sky authority of any required applications
for consent to, or notice of transfer of, the securities. Subject to the
provisions of this paragraph and the Agreement, Holder shall exercise all rights
and privileges of a stockholder of the Company while the stock is held by you.

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

E-1



--------------------------------------------------------------------------------



 



     4. Upon written request of Holder, but no more than once per calendar
month, unless the Company’s Repurchase Option has been exercised, you will
deliver to Holder a certificate or certificates representing so many shares of
stock as are not then subject to the Repurchase Option. At the written request
of Holder, on or prior to the later of (i) one hundred sixty (160) days after
any voluntary or involuntary termination of Holder’s services to the Company for
any or no reason and (ii) ten (10) days after your receipt of Holder’s written
request, you will deliver to Holder a certificate or certificates representing
the aggregate number of shares held or issued pursuant to the Agreement and not
repurchased pursuant to the Repurchase Option set forth in Section 3.1 of the
Agreement.
     5. If at the time of termination of this escrow you should have in your
possession any documents, securities, or other property belonging to Holder, you
shall deliver all of the same to the Holder and shall be discharged of all
further obligations hereunder.
     6. Your duties hereunder may be altered, amended, modified or revoked only
by a writing signed by all of the parties hereto.
     7. You shall be obligated only for the performance of such duties as are
specifically set forth herein and may rely and shall be protected in relying or
refraining from acting on any instrument reasonably believed by you to be
genuine and to have been signed or presented by the proper party or parties. You
shall not be personally liable for any act you may do or omit to do hereunder as
Escrow Agent or as attorney-in-fact for Holder while acting in good faith, and
any act done or omitted by you pursuant to the advice of your own attorneys
shall be conclusive evidence of such good faith.
     8. You are hereby expressly authorized to disregard any and all warnings
given by any of the parties hereto or by any other person or corporation,
excepting only orders or process of courts of law and are hereby expressly
authorized to comply with and obey orders, judgments or decrees of any court. In
case you obey or comply with any such order, judgment or decree, you shall not
be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.
     9. You shall not be liable in any respect on account of the identity,
authorities or rights of the parties executing or delivering or purporting to
execute or deliver the Agreement or any documents or papers deposited or called
for hereunder.
     10. You shall not be liable for the expiration of any rights under any
applicable state, federal or local statute of limitations or similar statute or
regulation with respect to these Joint Escrow Instructions or any documents
deposited with you.
     11. You shall be entitled to employ such legal counsel and other experts as
you may deem necessary properly to advise you in connection with your
obligations hereunder, may rely upon the advice of such counsel, and may pay
such counsel reasonable compensation therefor. The Company will reimburse you
for any reasonable attorneys’ fees with respect thereto.

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

E-2



--------------------------------------------------------------------------------



 



     12. Your responsibilities as Escrow Agent hereunder shall terminate if you
shall cease to be an officer or agent of the Company or if you shall resign by
written notice to each party. In the event of any such termination, the Company
shall appoint a successor Escrow Agent.
     13. If you reasonably require other or further instruments in connection
with these Joint Escrow Instructions or obligations in respect hereto, the
necessary parties hereto shall join in furnishing such instruments.
     14. It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by you hereunder, you are authorized and directed to retain in your possession
without liability to anyone all or any part of said securities until such
disputes shall have been settled either by mutual written agreement of the
parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.
     15. Any notice to be given under the terms of this Agreement to the Company
shall be addressed to the Company in care of the Secretary of the Company, and
any notice to be given to the Holder or you shall be addressed to the address
given beneath Holder’s and your signatures on the signature page to this
Agreement. By a notice given pursuant to this Section 15, any party may
hereafter designate a different address for notices to be given to that party.
Any notice, which is required to be given to Holder, shall, if the Holder is
then deceased, be given to Holder’s designated beneficiary, if any by written
notice under this Section 15. Any notice shall be deemed duly given when sent
via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly obtained by the United States Postal Service.
     16. By signing these Joint Escrow Instructions, you become a party hereto
only for the purpose of said Joint Escrow Instructions; you do not become a
party to the Agreement.
     17. This instrument shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and permitted assigns.
     18. These Joint Escrow Instructions shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to conflicts of law thereof.
(Signature Page Follows)

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

E-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed these Joint Escrow
Instructions as of the date first written above.

                                  Very truly yours,
 
                                LEAP WIRELESS INTERNATIONAL, INC.
 
                   
 
          By:                          
 
              Name:   S. Douglas Hutcheson
 
              Title:   President & CEO
 
                                Address:   10307 Pacific Center Court
 
                  San Diego, California 92121
 
                                HOLDER:    
 
                                 
 
                                Address:    
 
                   
 
                   
 
                   
 
                    ESCROW AGENT:            
 
                   
By:
                                          Robert Irving,                
Secretary, Leap Wireless International, Inc.            
 
                    Address:   10307 Pacific Center Court            
 
      San Diego, California 92121            

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

E-4



--------------------------------------------------------------------------------



 



EXHIBIT F
TO RESTRICTED STOCK AWARD GRANT NOTICE
FORM OF 83(B) ELECTION AND INSTRUCTIONS
     These instructions are provided to assist you if you choose to make an
election under Section 83(b) of the Internal Revenue Code, as amended, with
respect to the shares of common stock, par value $0.0001, of Leap Wireless
International, Inc. transferred to you. Please consult with your personal tax
advisor as to whether an election of this nature will be in your best interests
in light of your personal tax situation.
     The executed original of the Section 83(b) election must be filed with the
Internal Revenue Service not later than 30 days after the date the shares were
transferred to you. PLEASE NOTE: There is no remedy for failure to file on time.
The steps outlined below should be followed to ensure the election is mailed and
filed correctly and in a timely manner. ALSO, PLEASE NOTE: If you make the
Section 83(b) election, the election is irrevocable.

1.   Complete Section 83(b) election form (attached as Attachment 1) and make
four (4) copies of the signed election form. (Your spouse, if any, should sign
Section 83(b) election form as well.)   2.   Prepare the cover letter to the
Internal Revenue Service (sample letter attached as Attachment 2).   3.   Send
the cover letter with the originally executed Section 83(b) election form and
one (1) copy via certified mail, return receipt requested to the Internal
Revenue Service at the address of the Internal Revenue Service where you file
your personal tax returns. We suggest that you have the package date-stamped at
the post office. The post office will provide you with a white certified receipt
that includes a dated postmark. Enclose a self-addressed, stamped envelope so
that the Internal Revenue Service may return a date-stamped copy to you.
However, your postmarked receipt is your proof of having timely filed the
Section 83(b) election if you do not receive confirmation from the Internal
Revenue Service.   4.   One (1) copy must be sent to Leap Wireless
International, Inc. for its records and one (1) copy must be attached to your
federal income tax return for the applicable calendar year.   5.   Retain the
Internal Revenue Service file stamped copy (when returned) for your records.

     Please consult your personal tax advisor for the address of the office of
the Internal Revenue Service to which you should mail your election form.

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

F-1



--------------------------------------------------------------------------------



 



ATTACHMENT 1 TO EXHIBIT F
ELECTION UNDER INTERNAL REVENUE CODE SECTION 83(B)
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
for the current taxable year the amount of any compensation taxable to taxpayer
in connection with taxpayer’s receipt of shares (the “Shares”) of Common Stock,
par value $0.0001 per share, of Leap Wireless International, Inc., a Delaware
corporation (the “Company”).

1.   The name, address and taxpayer identification number of the undersigned
taxpayer are:

           
 
         
 
   
SSN:
   

    The name, address and taxpayer identification number of the Taxpayer’s
spouse are (complete if applicable):

           
 
         
 
         
 
   
SSN:
   

2.   Description of the property with respect to which the election is being
made:                           (     ) shares of Common Stock, par value
$0.0001 per share, of the Company.   3.   The date on which the property was
transferred was                     . The taxable year to which this election
relates is calendar year 200   .   4.   Nature of restrictions to which the
property is subject:       The Shares are subject to repurchase at their
original purchase price if unvested as of the date of termination of employment,
directorship or consultancy with the Company.   5.   The fair market value at
the time of transfer (determined without regard to any lapse restrictions, as
defined in Treasury Regulation Section 1.83-3(a)) of the Shares was
$                     per Share.   6.   The amount paid by the taxpayer for
Shares was                      per share.   7.   A copy of this statement has
been furnished to the Company.

     
Dated:                     , 200  
  Taxpayer Signature                                         

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

F-1-1



--------------------------------------------------------------------------------



 



The undersigned spouse of Taxpayer joins in this election. (Complete if
applicable).

          Dated:                     , 200     Spouse’s Signature
                                        
 
        Signature(s) Notarized by:    
 
       
 
 
 
   
 
       
 
 
 
   

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

F-1-2



--------------------------------------------------------------------------------



 



ATTACHMENT 2 TO EXHIBIT F
SAMPLE COVER LETTER TO INTERNAL REVENUE SERVICE
                                        , 200  
VIA CERTIFIED MAIL
RETURN RECEIPT REQUESTED
Internal Revenue Service
[Address where taxpayer files returns]

Re:   Election under Section 83(b) of the Internal Revenue Code of 1986

     
Taxpayer:
   
 
   

     
Taxpayer’s Social Security Number:
   
 
   

     
Taxpayer’s Spouse:
   
 
   

     
Taxpayer’s Spouse’s Social Security Number:
   
 
   

Ladies and Gentlemen:
     Enclosed please find an original and one copy of an Election under Section
83(b) of the Internal Revenue Code of 1986, as amended, being made by the
taxpayer referenced above. Please acknowledge receipt of the enclosed materials
by stamping the enclosed copy of the Election and returning it to me in the
self-addressed stamped envelope provided herewith.

     
 
  Very truly yours,
 
   
 
   
 
   

Enclosures

cc:   Leap Wireless International, Inc.

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

F-2-1



--------------------------------------------------------------------------------



 



EXHIBIT G
TO RESTRICTED STOCK AWARD GRANT NOTICE
FORM OF GENERAL RELEASE
     1. General Release of Claims. In consideration of certain rights to
accelerated vesting of shares of common stock of Leap Wireless International,
Inc. (the “Company”) granted to the undersigned (“Holder”) pursuant to the Leap
Wireless International, Inc. 2004 Stock Option, Restricted Stock and Deferred
Stock Unit Plan (the “Plan”), Holder does hereby for himself or herself and his
or her spouse, beneficiaries, heirs, successors and assigns, release, acquit and
forever discharge the Company and Cricket Communications, Inc. (collectively,
the “Companies”) and their respective stockholders, officers, directors,
managers, employees, representatives, related entities, successors and assigns,
and all persons acting by, through or in concert with them (collectively, the
“Releasees”) of and from any and all claims, actions, charges, complaints,
causes of action, rights, demands, debts, damages, or accountings of whatever
nature, except for criminal activity, known or unknown, which Holder may have
against the Releasees based on any actions or events which occurred prior to the
date of this General Release, including, but not limited to, those related to,
or arising from, Holder’s employment with the Companies, or the termination
thereof, any claims under Title VII of the Civil Rights Act of 1964, the Federal
Age Discrimination and Employment Act and the California Fair Employment and
Housing Act (collectively, “Claims”). This General Release shall not, however,
constitute a waiver of any of Holder’s vested rights under any outstanding award
granted to Holder pursuant to the Plan or under the terms of any employee
benefit plan of the Companies in which Holder is a participant.
     2. Release of Unknown Claims. In addition, Holder expressly waives all
rights under Section 1542 of the Civil Code of the State of California, which
reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
     3. Older Worker’s Benefit Protection Act. Holder agrees and expressly
acknowledges that this General Release includes a waiver and release of all
claims which Holder has or may have under the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”). The following terms
and conditions apply to and are part of the waiver and release of the ADEA
claims under this General Release:
          a. That this General Release is written in a manner calculated to be
understood by Holder.
          b. The waiver and release of claims under the ADEA contained in this
General Release do not cover rights or claims that may arise after the date on
which Holder signs this General Release.

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

G-1



--------------------------------------------------------------------------------



 



          c. The rights to accelerated vesting of shares of the Company’s common
stock provide for consideration in addition to anything of value to which Holder
is already entitled.
          d. Holder is advised to consult an attorney before signing this
General Release.
          e. Holder is afforded twenty-one (21) days (or, in the event that the
Holder is terminated in connection with an exit incentive or other employment
termination program, forty-five (45) days) after Holder is provided with this
General Release to decide whether or not to sign this General Release. If Holder
executes this General Release prior to the expiration of such period, Holder
does so voluntarily and after having had the opportunity to consult with an
attorney.
          f. In the event that any termination of Holder’s employment is in
connection with an exit incentive or other employment termination program,
Holder is provided with written information, calculated to be understood by the
average individual eligible to participate, as to:
          (i) any class, unit, or group of individuals covered by such program,
any eligibility factors for such program, and any time limits applicable to such
programs; and
          (ii) the job titles and ages of all individuals eligible or selected
for the program, and the ages of all individuals in the same job classification
or organizational unit who are not eligible or not selected for the program.
          g. Holder will have the right to revoke this General Release within
seven (7) days of signing this General Release. In the event this General
Release is revoked, this General Release will be null and void in its entirety,
and Holder will not receive the benefits described in Paragraph 1 above.
          h. If Holder wishes to revoke the General Release, Holder shall
deliver written notice stating his or her intent to revoke this General Release
to the Company’s Corporate Secretary on or before the seventh (7th) day after
the date hereof.
     4. No Assignment of Claims. Holder represents and warrants to the Releasees
that there has been no assignment or other transfer of any interest in any Claim
which Holder may have against the Releasees, or any of them, and Holder agrees
to indemnify and hold the Releasees harmless from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any person asserting any such assignment or transfer of any rights or Claims
under any such assignment or transfer from such party.
     5. No Suits or Actions. Holder agrees that if he or she hereafter
commences, joins in, or in any manner seeks relief through any suit arising out
of, based upon, or relating to any of the Claims released hereunder, or in any
manner asserts against the Releasees any of the Claims released hereunder, then
he or she will pay to the Releasees against whom such suit or Claim is asserted,
in addition to any other damages caused thereby, all attorneys’ fees incurred by
such

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

G-2



--------------------------------------------------------------------------------



 



Releasees in defending or otherwise responding to said suit or Claim.
     6. No Admission. Holder further understands and agrees that neither the
payment of money nor the execution of this Release shall constitute or be
construed as an admission of any liability whatsoever by the Releasees.

     
 
  HOLDER
 
   
 
                                                                          
                
 
   
 
  Date:                                                                         
      

      4-Year Vesting Restricted Stock Award (Berger 18 mos acceleration)   7/08
50%y3/50%y4 (RS001125)    

G-3